DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Election/Restrictions
Applicant’s election without traverse of species 1 (fig’s 1-9), Claims 1-4, 6-10, 17 and 18, in the reply filed 02/03/2022is acknowledged. 
therefore Claims 1-4, 6-10, 17 and 18 will be examined.

Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

Claim Objections
            Claims  1, 7, 9 and 10 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  1, 4, 6, 9 and 12 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The Claims are objected to because of the following informalities: (thereof, thereon, thereto). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
a detachable latch mechanism, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-10, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Re claim 1 the phrase "that couples" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the that couples recited in the claim refers to.
Re claims 1 The term "adjusting" in claims 1, 9 and 15  is a relative term which renders the claim indefinite.  The term "adjusting" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Re claim 3 the phrase "another frame" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is another frame recited in the claim refers to.


Re claim 7 the phrase "provided one" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the provided one recited in the claim refers to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Reference of prior art 

Takagi.  (US 20180265222, TRANSPORT SYSTEM USING UNMANNED AERIAL VEHICLE).
Gentry.  (US 20160272308, ADJUSTABLE LANDING GEAR ASSEMBLY FOR UNMANNED AERIAL VEHICLES).
Maltby.  (US 2933271, Landing Gear For Helicopters).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 17 and 18  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gentry.

Re claim 1    Referring to the figures and the Detailed Description, Gentry discloses:
 An aircraft comprising:
 a frame body that comprises an attaching unit on an upper portion thereof (¶ 0049 and items of 250), that is formed into a frame-shape structure, and that couples an object to a lower portion thereof (item 254), the attaching unit being configured to be capable of adjusting a position in an up-down direction of the attaching unit (fig’s. 4 and 5); 
a main body that is positioned on an upper portion of the frame body and that comprises a flying mechanism (400); and 
a control unit that controls a position in the up-down direction of the attaching unit such that a flying posture of the object is controlled in accordance with a posture of the flying mechanism (¶ 0058 and item 114).

Re claim 2    Referring to the figures and the Detailed Description, Gentry discloses:
 The aircraft according to claim 1, wherein the control unit controls the position in the up-down direction of the attaching unit such that the flying posture of the object is horizontally maintained (fig. 5).

Re claim 7    Referring to the figures and the Detailed Description, Gentry discloses:
(Gentry fig. 6, items 652-2, 652-3 and 114).

Re claim 17    Referring to the figures and the Detailed Description, Gentry discloses:
 The aircraft according to claim 1, wherein the attaching unit comprises a detachable latch mechanism that detachably latches the upper portion of the frame body on the main body (¶ 0024).

Re claim 18    Referring to the figures and the Detailed Description, Gentry discloses:
 The aircraft according to claim 1, wherein the flying mechanism is of a multicopter type (fig. 1 item 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 3, 4 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry and further in view of Takagi.

Re claim 3    Referring to the figures and the Detailed Description, Gentry fails to teach as disclosed by Takagi:
The aircraft according to claim 1, wherein the object is another frame body comprising a mounting surface that mounts a load thereon (items 57, 58 and 59).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Takagi teachings of the object is another frame body comprising a mounting surface that mounts a load thereon into the Gentry to secure the load during transporting it in the air.

4. The aircraft according to claim 3, wherein: the other frame body further comprises a pressing surface (Takagi items 59) that faces the mounting surface (Takagi items 57 lower surface)  and that is attached to be movable in the up-down direction (Gentry 252 moves in the up-down direction); and the control unit controls an amount of movement in the up-down direction of the pressing surface such that the load is sandwiched between the pressing surface and the mounting surface (Gentry 114, 252 moves in the up-down direction to meet the limitation).

9. The aircraft according to claim 3, further comprising a leg that protrudes from a lower surface of the other frame body, that includes a grounding unit at a lower portion thereof, the grounding unit being configured so as to be capable of adjusting a position in the up-down direction of the grounding unit, wherein the controller controls the position in the up-down direction of the grounding unit in accordance with landform of a landing site (Gentry ¶ 0056, fig. 6, item 259).

Claim(s) 6 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry and further in view of Takagi and further in view of Maltby.

Re claim 6    Referring to the figures and the Detailed Description, Gentry, as modified above, fails to teach as disclosed by Maltby: The aircraft according to claim 3, wherein: the other frame body comprises a plurality of strut members that rise from the mounting surface and that each comprises an outer pipe and an inner pipe contained in the outer pipe, and that are telescopically movable in respective axis directions (items 34);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Maltby teachings of the other frame body comprises a plurality of strut members that rise from the mounting surface and that each comprises an outer pipe and an inner pipe contained in the outer pipe, and that are telescopically movable in respective axis directions into the Gentry, as modified above to include more flexibility to the structure in order to adjust the height of the struts to maintain a proper balance.
Maltby items 34); and the control unit further controls the telescopic motion of the plurality of strut members such that the load is sandwiched between the pressing surface and the mounting surface (Gentry 114 capable of moving the plurality of strut members in the up-down direction to meet the limitation).

Re claim 10    Referring to the figures and the Detailed Description, Gentry, as modified above, fails to teach as disclosed by Maltby:  The aircraft according to claim 9, wherein a plurality of the legs each comprises an outer pipe and an inner pipe contained in the outer pipe and is being telescopically movable in the axis direction (items 34).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Maltby teachings of a plurality of the legs each comprises an outer pipe and an inner pipe contained in the outer pipe and is being telescopically movable in the axis direction into the Gentry, as modified above to include more flexibility to the structure in order to adjust the height of the legs to maintain a proper balance.
   
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can 

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642